
	
		II
		110th CONGRESS
		1st Session
		S. 731
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2007
			Mr. Salazar (for
			 himself, Mr. Bingaman,
			 Mr. Webb, Mr.
			 Tester, and Mr. Bunning)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To develop a methodology for, and complete, a national
		  assessment of geological storage capacity for carbon dioxide, and for other
		  purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Carbon Dioxide Storage
			 Capacity Assessment Act of 2007.
		2.DefinitionsIn this Act:
			(1)AssessmentThe
			 term assessment means the national assessment of geological
			 storage capacity for carbon dioxide completed under this Act.
			(2)Capacity;
			 geological storage capacityThe terms capacity and
			 geological storage capacity mean the portion of a storage
			 formation that can retain carbon dioxide under the parameters (including
			 physical, geological, and economic parameters) established under the
			 methodology developed under this Act.
			(3)Engineered
			 hazardsThe term engineered hazards includes the
			 location and completion history of any well that could affect potential
			 storage.
			(4)RiskThe
			 term risk includes risks posed by geomechanical, geochemical,
			 hydrogeological, structural, and engineered hazards.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the United States Geological Survey.
			(6)Storage
			 formationThe term storage formation means a saline
			 formation, unmineable coal seam, or oil or gas reservoir capable of
			 accommodating a volume of industrial carbon dioxide.
			3.Methodology for
			 national assessment of geological storage capacity for carbon dioxide
			(a)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, the Secretary shall develop a methodology for conducting a national
			 assessment of the geological storage capacity for carbon dioxide.
			(b)Potential
			 storage formationsIn developing the methodology under this
			 section, the Secretary shall consider—
				(1)the geographic
			 extent of all potential storage formations in all 50 States;
				(2)the capacity of
			 the potential storage formations;
				(3)the injectivity
			 of the potential storage formations;
				(4)an estimate of
			 potential volumes of oil and gas recoverable by injection and storage of
			 industrial carbon dioxide in potential storage formations; and
				(5)the risk
			 associated with the potential storage formations.
				(c)Coordination
				(1)Federal
			 coordination
					(A)ConsultationThe
			 Secretary shall consult with the Secretary of Energy and the Administrator of
			 the Environmental Protection Agency on issues of data sharing, format,
			 development of the methodology, and content of the assessment required under
			 this Act to ensure the maximum usefulness and success of the assessment.
					(B)CooperationThe
			 Secretary of Energy and the Administrator shall cooperate with the Secretary to
			 ensure, to the maximum extent practicable, the usefulness and success of the
			 assessment.
					(2)State
			 coordinationThe Secretary shall consult with State geological
			 surveys and other relevant entities to ensure, to the maximum extent
			 practicable, the usefulness and success of the assessment.
				(d)Opportunity for
			 review and commentDuring the period beginning on the date that
			 is 270 days after the date of enactment of this Act and ending not less than 45
			 days, and not more than 90 days, after the commencement of the assessment, the
			 Secretary shall provide the heads of stakeholder Federal agencies, the heads of
			 State land management agencies, industry stakeholders, and the public with an
			 opportunity to review and comment on the proposed methodology developed under
			 subsection (a).
			(e)Independent
			 verificationDuring the period described in subsection (d), the
			 Secretary shall convene a committee of subject matter experts composed of
			 representatives of Federal agencies, institutions of higher education,
			 nongovernmental organizations, State organizations, industry, and international
			 geoscience organizations to conduct a review of the methodology for capacity
			 and risk estimation required to carry out this section.
			(f)Final
			 publicationNot later than 90 days after the period described in
			 subsection (d), the Secretary shall—
				(1)publish in the
			 Federal Register a description of the final methodology to be used for
			 conducting the national assessment of the geological storage capacity for
			 carbon dioxide required under subsection (a), taking into account any comments
			 received under subsection (d) and the methodology review conducted under
			 subsection (e); and
				(2)issue a public
			 report that responds to the comments received under subsection (d) and the
			 methodology review under subsection (e).
				4.Completion of
			 national assessment of geological storage capacity for carbon dioxide
			(a)In
			 generalNot later than 2 years after the date of final
			 publication of the methodology, the Secretary shall complete a national
			 assessment of geological storage capacity for carbon dioxide using the
			 methodology developed under section 3.
			(b)Database
				(1)In
			 generalThe Secretary shall establish a database on the Internet
			 accessible to the public that provides the results of the assessment required
			 under this section, including a detailed description of the data collected
			 under the assessment.
				(2)DataThe
			 database shall include the data necessary to rank potential storage sites for
			 capacity and risk, across the United States, within each State, by formation,
			 and within each basin.
				(c)Report
				(1)In
			 generalNot later than 180 days after the date on which the
			 assessment required under this section is completed, the Secretary shall submit
			 to the appropriate committees of Congress and the President a report that
			 describes the findings of the assessment.
				(2)Public
			 availabilityThe Secretary shall make the report required under
			 this subsection available on the Internet.
				5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $20,000,000 for the period
			 beginning on October 1 of the first full fiscal year after the date of
			 enactment of this Act and ending 4 years thereafter.
		
